Citation Nr: 1014490	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-03 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for prostate cancer for 
purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from June 1942 to 
November 1945.  He died on January [redacted], 2004, and the 
appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which denied service connection for the cause of death.

The appellant was scheduled for a Travel Board hearing in 
February 2010 but failed to report for the hearing.

Historically, in December 2003, the Board remanded the 
Veteran's claim for service connection for prostate cancer.  
He subsequently died in January 2004.

The Board notes that although addressed by the appellant in 
her notice of disagreement, DIC and accrued benefits were not 
addressed by the RO in the June 2004 decision.  This 
oversight was noted in a March 2007 deferred rating action 
with a notation to prepare a rating decision and SOC.

By rating action in September 2009 the RO denied service 
connection for prostate cancer noting that it should have 
been done in the June 2004 decision. The Board however notes 
that the September 2009 rating decision is null ab initio as 
the Veteran's claim does not survive the Veteran.  

As the appellant in her July 2004 notice of disagreement 
specifically appealed her claim for DIC as well as accrued 
benefits for the pending claim for prostate cancer; the Board 
has recharacterized the issues as shown on the title page to 
include DIC and accrued benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2004, and the death 
certificate listed the cause of death as cardiopulmonary 
arrest; due to or as a consequence of prostate cancer.  No 
contributory conditions were listed.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of a traumatic abdominal injury 
evaluated as 40 percent disabling.  The total disability 
rating was 40 percent.   

3.  The competent evidence does not establish that the 
Veteran's death was causally related to active service, or to 
service-connected disability.

4.  At the time of his death, the Veteran's claim of service 
connection for prostate cancer was pending.

5.  Prostate cancer was not present during service or until 
many years later and did not develop as a result of any 
incident during service, to include exposure to ionizing 
radiation.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.311, 3.312 (2009).

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.22, 3.102, 3.159 (2009).

3.  The criteria for entitlement to service connection for 
prostate cancer, for purposes of accrued benefits, have not 
been met. 38 U.S.C.A. §§ 1110, 1112, 1155, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April 2004 and 
October 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA provided adequate notice of how disability ratings and 
effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 20 Vet.App. 1 (2006).

In the instant case, the record shows that in the April 2004 
and October 2009 correspondence, the appellant was informed 
of the information and evidence necessary to substantiate a 
claim for DIC benefits.  The appellant was also advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Although the April 2004 VCAA letter did not list the 
disability for which the Veteran was service-connected as 
outlined in Hupp, the Veteran's spouse, who was also his 
guardian for VA purposes, wrote numerous letters to VA 
regarding the Veteran's service connected disability, 
including an April 2002 statement in which she clearly 
indicated that she was aware of the disability for which the 
Veteran was service-connected and the evidence needed to 
support her claim.  The correspondence made clear that 
service connection was in effect for his abdominal injury.  
Thus, as the appellant, including through her representative, 
had actual knowledge of the requirements set out in Hupp, the 
appellant is not prejudiced by the Board in proceeding with 
the issuance of a final decision in this case.  In sum, as 
the appellant is found to be clearly aware of what she needs 
to present in order to prevail in this claim, there is no 
reasonable basis to provide the appellant with additional 
notice regarding information she already knows.  Her 
guardianship of the Veteran and her correspondence with VA on 
his behalf clearly support this finding.

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a September 2009 
supplemental statement of the case.  The evidence of record, 
to include that discussed above, rebuts any suggestion that 
VA's efforts to provide notice prejudiced the appellant.

In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that VA's duty to obtain a medical 
opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation.  Moreover, the 
Board notes that 38 U.S.C. § 5103A(a) does not always require 
VA to assist the claimant in obtaining a medical opinion or 
examination.  Under § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no evidence that the disabilities that caused 
or contributed to the Veteran's death had their onset in 
service and there is no competent evidence suggesting a link 
between these disabilities and his active service.  Further, 
there is no competent evidence to suggest that the Veteran's 
service-connected abdominal injury caused or contributed to 
his death.  Moreover, there is no medical evidence of record 
showing a link between any other disability to service or the 
cause of death.  Thus, notwithstanding the fact that VA had 
no obligation to obtain a medical opinion, the Board finds 
there was no basis to obtain one.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  Gonzales v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).


I.  Service connection for cause of death

The appellant alleges, in essence, that the Veteran was 
exposed to ionizing radiation during his service at 
Almogordo, New Mexico in WW II.  This exposure caused or 
substantially contributed to his death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  

In this case, the Veteran died on January [redacted], 2004.  The 
death certificate indicates that the immediate cause of death 
was cardiopulmonary arrest; due to or as a consequence of 
prostate cancer.  No contributory conditions were listed.  At 
the time of the Veteran's death, he was service connected for 
an abdominal injury evaluated as 40 percent disabling from 
April 1, 1946.

The available service records show no findings of prostate 
cancer, or heart condition during the Veteran's period of 
service.  Additionally, post-service medical evidence does 
not show any treatment or diagnosis referable to prostate 
cancer until the receipt of a February 2002 letter from James 
Incalcaterra Jr., M. D., noting that the Veteran developed 
prostate cancer five years earlier, and had less than six 
months to live.  He did not offer any opinions regarding the 
prostate cancer and the Veteran's period of service.

The appellant submitted a September 1945 copy of an article 
from, Yank, the Army Weekly, which noted that:

The atomic age was ushered in on July 16, 
1945.  A small tense band of military men 
and scientists gathered in a remote 
section of the Alamogordo Air Base on the 
New Mexico desert 120 miles Southeast of 
Albuquerque to witness the results of 
their years of effort-the first fateful 
test of the atomic bomb.

Although the evidence reveals that the Veteran was seriously 
injured at Alamogordo Air Base in 1943 and was hospitalized 
until February 1944; there is no evidence available in the 
service personnel or medical records revealing any evidence 
of his presence at Alamogordo Air Base during the 
aforementioned atomic bomb tests beginning 11/2 years later, in 
July 1945.

In fact a request was made in April 2009 by the RO to the 
Defense Threat Reduction Agency (DTRA) for a radiation dose 
estimate for the Veteran.  In a June 2009 response received 
from DTRA, it was noted that Project Trinity was conducted at 
the Alamogordo Bombing Range, New Mexico from July 16 to 
August 6, 1945.  Unit morning reports revealed that the 
Veteran was assigned to Squadron "H" (maintenance), 593RD 
Army Air Forces Base Unit, Charleston Army Air Field, South 
Carolina from May 31 to November 16, 1945.  There was no 
evidence that he was in the vicinity of the Project Trinity 
site during July and August 1945.  In addition the response 
noted that a careful review of the available dosimetry data 
revealed no record of any radiation exposure for the Veteran.

Accordingly, there is no basis for finding that prostate 
cancer was causally related to the Veteran's service.  
Moreover, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
service.  Nor is there competent evidence suggesting that his 
service-connected abdominal injury residuals caused or 
chronically worsened any fatal condition.

The appellant may believe that the Veteran's prostate cancer 
was due to his active service, or that his service connected 
abdominal injury residuals in some way caused or contributed 
to his death.  However, the question of etiology of a non-
observable disease process such as prostate cancer involves 
complex medical issues not susceptible to lay opinion.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) (vacating and remanding a decision in which the United 
States Court of Appeals for Veterans Claims categorically 
held in a service connection case that "'a valid medical 
opinion' was required to establish nexus, and that [a lay 
person] was 'not competent' to provide testimony as to nexus 
because [that individual] was a layperson.")

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54- 
56 (1990).

II.  DIC benefits pursuant to 38 U.S.C.A. § 1318 

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war (POW) who 
died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  At the time of his death he was 
service-connected for residuals of an abdominal injury 
evaluated as 40 percent disabling.  There is no evidence or 
allegation that any other theory of entitlement to benefits 
under 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22 is applicable in 
this case, to include that the Veteran was rated 100 percent 
disabled since release from active duty, that he was a POW, 
that there was clear and unmistakable error in a prior final 
rating decision, or that there was an absence of receipt of 
total disability benefits due to non-waiver of concurrent 
retirement payments.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318(b) 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

III.  Service connection for prostate cancer for purposes of 
accrued benefits

The Veteran appealed the October 2002 rating action which 
denied service connection for prostate cancer noting the 
absence of service records showing exposure to ionizing 
radiation, or his presence during the atom bomb tests.  In 
December 2003, the Board remanded the claim for additional 
development.

The Veteran died on January [redacted], 2004, prior to the claim 
being decided.  Therefore, at the time of death, it was still 
"pending" for purposes of the regulations.  38 C.F.R. § 
3.1000(d)(5).

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death based on existing rating decisions or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a Veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a Veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, when the evidence of record shows that a Veteran was 
exposed to ionizing radiation while participating in above-
ground nuclear tests, and develops a radiogenic disease 
within a period specified by law, the claim must be submitted 
to the Under Secretary for Benefits.  38 C.F.R. § 
3.311(b)(1).  Prostate cancer is a radiogenic disease. 38 
C.F.R. § 3.311(b)(2). 

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

Analysis

The Board has carefully reviewed this appeal under each of 
these the legal theories, however, as the preponderance of 
the evidence is against the claimed disorder under any theory 
of entitlement service connection for purposes of accrued 
benefits is denied.

As to the first theory, the competent evidence shows that 
prostate cancer initially became manifest many years after 
the Veteran's November 1945 separation from military service.  
Specifically, prostate cancer was first diagnosed in 
approximately 1997.  Therefore, because there is no evidence 
that prostate problems were manifested in service, service 
connection on a direct basis is not warranted.

As to the second method of establishing service connection, 
if a Veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants. 
The list of diseases specific to radiation-exposed Veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include prostate cancer.

Because prostate cancer is not listed at 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), even if it was acknowledged 
that the Veteran did in fact participate in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his claimed prostate cancer cannot be 
presumptively service connected by dint of any in-service 
participation in a radiation-risk activity.  Consequently, as 
a matter of law, service connection cannot be granted here on 
a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
while the Veteran has a history of prostate cancer -- a 
radiogenic disease listed in 38 C.F.R. § 3.311, and while 
this became manifested 5 years or more after exposure (see 38 
C.F.R. § 3.311(b)(5)), as discussed in extensive detail 
above, the Veteran did not in fact participate in a 
radiation-risk activity during service.  The evidence of 
record shows that he was stationed at Alamogordo Air Base 
prior to the Operation Trinity atomic bomb tests in July and 
August 1945, and had long since been reassigned to another 
location prior to the commencement of atmospheric tests. 

Further, the appellant has not presented any scientific 
and/or medical evidence that the Veteran's prostate cancer is 
related to in-service exposure to ionizing radiation. See 38 
C.F.R. § 3.311(b)(3); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 
(2000). Consequently, as a matter of law, entitlement to 
service connection for prostate cancer under the third method 
is not warranted.

While prostate cancer is among the radiogenic diseases listed 
in 38 C.F.R. § 3.311, this does not create a presumption for 
service connection.  Rather, it merely provides special 
procedures for evidentiary development and adjudication of a 
claim.  Implicit in the regulation is the requirement for 
evidence of a medical nexus between the exposure to the 
ionizing radiation and the current disability.

In this regard, the RO attempted to obtain dose estimate 
findings. See, the June 2009 DTRA letter.  Here, it is noted 
that the Veteran had not been present during any atmospheric 
testing, and there was no evidence of any exposure to 
ionizing radiation while on active duty.  Therefore service 
connection cannot be granted pursuant to 38 C.F.R. § 3.311 
for prostate cancer because there is a preponderance of the 
competent evidence against finding a nexus between service 
and prostate cancer. 

As to the fourth method of establishing service connection, 
the Combee approach, the Board notes that there has been no 
medical opinions offered regarding any relationship between 
prostate cancer and service.  

Accordingly, while the Board appreciates the appellant's 
sincerity in her belief that service connection should in 
fact be granted, because there is a preponderance of evidence 
against finding that prostate cancer was caused by exposure 
to ionizing radiation while in military service, the claim 
for service connection for the purposes of accrued benefits 
must be denied.

In reaching the above conclusions, the Board has not 
overlooked the appellant's written statements to the RO.  
While lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the Veteran's disabilities are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to service conection for prostate cancer for 
accrued benefits purposes is denied.


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


